Citation Nr: 0804769	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-25 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Private hospital records show that, in October 2004, the 
veteran's service-connected right lower extremity prosthesis 
got caught, he tripped, fell, and broke his hip, fracturing 
the femoral neck.  A total right hip replacement was done.  
The RO has yet to adjudicate the extent to which the service-
connected right lower extremity disability contributed to 
this additional disability and whether it would qualify the 
veteran for additional special monthly compensation.  The 
matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was run over by a friendly tank during his World 
War II combat service.  This necessitated the amputation of 
his right arm above the elbow.  In July 1948, the Board 
determined that he had lost the use of his right foot because 
it was so damaged that he would be equally well served by an 
amputation.  The right foot was amputated in June 1996.  The 
veteran has been determined to be entitled to special monthly 
compensation under 38 U.S.C.A. § 1114(l) and (p) at an 
intermediate rate between the benefits paid by subsections 
(l) and (m) (also referred to as "L and 1/2").

In December 2003, the veteran's representative submitted a 
request for a special monthly compensation rating for aid and 
attendance.  In May 2004, the RO sent the veteran a letter 
attempting to notify him in accordance with the requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA).  He was 
told that what the evidence must show to support his claim 
was:

*	You are so helpless as to require the aid of another 
person to perform the personal functions required for 
everyday living, OR

*	You have bilateral vision of 5/200, or less, OR

*	You are a patient in a nursing home.  

Two additional VCAA notice letters sent in June 2004 did not 
address what was needed to substantiate the claim.  

The RO deemed a VA examination unnecessary because of the 
volume of private medical records and initially denied the 
claim, in October 2004, because there was little if any 
evidence that the veteran needed regular aid and attendance.  
The veteran was afforded a VA examination in March 2007 and 
the examiner determined that the veteran was unable to 
perform self-feeding, dressing, undressing, bathing, 
grooming, and toileting.  In a March 2007 supplemental 
statement of the case, the RO conceded that the veteran 
required regular aid and attendance but continued to deny 
benefits.  It explained that the need for aid and attendance 
would qualify the veteran for benefits at the "L" level 
(38 U.S.C.A. § 1114(l)), but the veteran was already 
receiving benefits at the higher "L and 1/2" level, so a 
determination that the veteran needed regular aid and 
attendance would not result in additional benefits.  It did 
not mention this in any VCAA letter.  

More importantly, when a special monthly compensation 
recipient is at the L and 1/2 level, additional benefits can 
indeed be had based on a need for aid and attendance.  
38 U.S.C.A. § 1114(r).  However, to qualify under those 
provisions, the veteran must have the maximum rating 
available under 38 U.S.C.A. § 1114(o) or (p).  The veteran 
was not informed of this requirement to substantiate his 
claim.  VCAA requires that he be informed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed that 
to substantiate a claim for additional 
special monthly compensation based on a 
need for regular aid and attendance he 
must first establish entitlement to the 
maximum ratings assignable under 
38 U.S.C.A. § 1114(o) or (p).  The 
requirements to establish entitlement 
to the maximum ratings assignable under 
38 U.S.C.A. § 1114(o) or (p) should be 
set forth in detail.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



